Citation Nr: 9904528	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for atopic dermatitis for the appeals period prior to March 
17, 1992.

2.  Entitlement to an initial disability rating greater than 
10 percent for the appeals period prior to July 19, 1995.

3.  Entitlement to an initial disability rating in excess of 
30 percent for atopic dermatitis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for macular 
degeneration of the eyes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Air Force from May 
1973 to October 1974, and had Air National Guard service from 
March 1984 to January 1985 with no active duty periods.  He 
served in the Naval Reserve from October 1988 to September 
1991, with no active duty periods.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San 
Francisco, California, dated in July 1991.  That decision 
denied the veteran's claims of entitlement to service 
connection for a psychiatric condition, an eye condition, and 
a skin condition.  The denials of service connection and 
ratings assigned were duly appealed.

An August 1992 hearing officer decision granted entitlement 
to service connection for atopic dermatitis.  In a rating 
decision dated in September 1992 a zero percent evaluation 
was assigned from October 1989.  The September 1992 rating 
decision also raised the evaluation to 10 percent from March 
1992.  In January 1998, the veteran's disability evaluation 
was again increased to 30 percent, effective from July 19, 
1995.  The veteran has noted disagreement with the assignment 
of the initial rating and has properly perfected his appeal.  
Therefore, the propriety of each of the staged ratings, as 
set forth in the Issues section above, is currently before 
the Board of Veterans' Appeals (Board).  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan 20. 1999); Grantham v. Brown, 
114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  The evidence does not show that prior to March 17, 1992, 
the veteran's skin condition was manifested by exfoliation, 
exudation, or itching, or that it involved an exposed surface 
or an extensive area.

2.  The evidence does not show that prior to July 19, 1995, 
the veteran's skin condition was manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

3.  The veteran's skin condition, currently diagnosed as 
ectopic dermatitis - nummular variety of face, back, abdomen, 
and legs, is manifested by diffuse, minimal areas of 
nonspecific dermatitis over his forehead and cheeks, multiple 
minor lesions over his left shoulder posteriorly, marked 
scaling of the skin from his groin to his ankles, scarring on 
both ankles without ulceration; but is not manifested by 
extensive exfoliation or crusting; systemic or nervous 
manifestations; or a showing that it is exceptionally 
repugnant.

4.  There is no competent evidence of a nexus between a 
current psychiatric disability and active service or a 
service-connected disability.

5.  The veteran has not submitted competent medical evidence 
of a nexus between any current eye disorder and service or a 
service-connected disability.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for ectopic 
dermatitis, prior to March 17, 1992, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.118 
Diagnostic Codes  (DCs) 7806, 7807-7819 (1998).

2.  The criteria for a rating in excess of 10 percent for 
ectopic dermatitis, prior to July 19, 1995, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.118 DCs 7806, 7807-7819 (1998).

3.  The criteria for a rating in excess of 30 percent for 
ectopic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.118 DCs 7806, 7807-7819 
(1998).

4.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

5. The claim of entitlement to service connection for macular 
degeneration is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluation of Atopic Dermatitis

Upon review of the record, the Board concludes that the 
veteran's claim for evaluations in excess of those assigned 
by the RO, is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a) (West 1991); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  When a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Furthermore, 
the Board finds that the veteran's claim for increased rating 
has been adequately developed for appellate purposes by the 
RO and that a decision may be rendered without the case being 
remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Applicable Rating Criteria 

Service connection is presently in effect for the veteran's 
skin disorder.  As noted below it has most recently been 
diagnosed as diffuse ectopic dermatitis - nummular variety of 
face, back, abdomen, and legs.  The RO has assigned a 30 
percent disability evaluation under Diagnostic Code 7813, 
dermatophytosis, which is rated on the basis of eczema under 
Diagnostic Code (DC) 7806.  The rating of skin disorders is 
as for eczema, DC 7806, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
The most repugnant conditions may be submitted for central 
office rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  
38 C.F.R. § 4.118 (1998).

A 50 percent evaluation is warranted under Diagnostic Code 
7806 where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if the 
disease is exceptionally repugnant. A 30 percent evaluation 
applies if the symptoms include constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent evaluation is assigned if there is exfoliation, 
exudation, or itching, or if an exposed surface or an 
extensive area is involved.  A noncompensable evaluation 
applies with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or a small area.  38 
C.F.R. § 4.118, Code 7806.

Evidence

Review of the veteran's service medical records reveals that 
in July 1978 the veteran was seen in the Dermatology clinic 
for evaluation of an allergic reaction to hydraulic fluid.  
Wherever the fluid touched him, his skin was itchy, scaly, 
with a few papules.  

Private treatment records provided by Dr. N.T., dated in June 
1977 reveal treatment for lesions on the arm chest and legs.  
In July 1981 he was seen for chronic lichen reticules on the 
arms and on the dorsum of the left hand.

At a VA examination for compensation purposes in September 
1990, a history of occasional skin rashes was noted.  
However, nothing was then present.  

Treatment records dated in March and April 1992 reveal 
diagnoses of chronic idiopathic urticaria versus contact 
dermatitis.  Another treatment note dated in April 1992 noted 
a diagnosis of atopic dermatitis.

The veteran appeared for a hearing before a hearing officer 
at the RO in April 1992.  He testified that he was still 
seeking treatment for his skin disorder.  He reported seeking 
treatment a couple of weeks earlier.  At that time the doctor 
who observed the rash told him that it was "incredible."  
The veteran reported that he had episodes of skin eruptions 
all the time.  The severity of these eruptions varied.  When 
intense, the eruptions caused him to lose control of his 
muscles and temper.  He stated that such episodes occurred 
every other month to six weeks.  Aside from the recent 
treatment, he had not sought medical care for the rash in 
several years.  He had just been living with it.

VA treatment records from July 1995 reveal complaints of 
severe itching, rash, and dryness of the skin on the arms, 
legs, trunk and face.  The diagnosis was nummular dermatitis.

In November 1995, scaly dermatitis of the veteran's hands was 
noted in VA treatment records.

In May 1996, the veteran was noted to have a plate like scale 
on both lower extremities.  The examiner noted increased skin 
markings and skin colored papules with yellow scale.  

The veteran was examined by a VA dermatologist in May 1997.  
He was noted to have historical diagnoses of nummular 
dermatitis or atopic dermatitis.  The veteran had been 
treated with oral medications, creams, antibiotics, and in 
spite of this, some of the lesions would get infected and 
would drain variable amounts of pus.  The veteran reported a 
lesion on his left hip that had darkened, and a nevus on his 
abdomen, which had gotten worse.  The veteran reported 
considerable itching, particularly on his legs, and pointed 
to lesions on his face and back that were difficult for the 
examiner to confirm.

On the veteran's face there were diffuse, minimal areas of 
nonspecific dermatitis over his forehead and cheeks. The 
veteran had multiple minor lesions over his left shoulder 
posteriorly.  He had a nevus, which was periumbicular, small 
and not raised.  He had an area in his left groin that was 
somewhat brown, about 2-cm in length, 1-cm in width, and did 
not appear to be pre-malignant.  He had multiple venereal 
warts.  Examination of both legs revealed marked scaling of 
the skin from his groin to his ankles, and he pointed to 
scarring on both ankles, which were faint but round, 
consistent with what the veteran described as nummular 
dermatitis.  The examiner diagnosed ectopic dermatitis - 
nummular variety of face, back, abdomen, and legs.  Also 
diagnosed were venereal warts.

The Board notes that 11 color photographs of the veteran's 
face, back, legs and feet are of record.

Analysis

Entitlement to an initial compensable disability rating for 
atopic dermatitis for the appeals period prior to March 17, 
1992.

As noted above, a compensable disability rating for a skin 
disorder requires medical evidence that there is exfoliation, 
exudation, or itching, or a showing that the disorder 
involves an exposed surface or an extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

During a VA examination in September 1990, a history of 
occasional skin rashes was noted.  However, nothing was then 
present.  The first medical evidence of an active skin rash 
occurred in  March and April 1992.  On March 17, 1992, there 
was in fact, no rash on objective examination.  Urticaria 
post scratching, was noted.  This was the first occasion that 
"itching" was demonstrated.  The remainder of the criteria 
for a compensable evaluation were not met.  It was not until 
April 1992 that the first notations of rashes in the 
treatment records appear.  At that time it was noted that the 
veteran had lichenified plaques on the veteran's upper thighs 
and follicular accentuation on the veteran's back.  The Board 
notes that despite being seen for numerous complaints for 
conditions not currently of record, there was no complaint or 
notation of the veteran's skin disorder as late as March 4, 
1992.

The Board finds that symptomatology meeting  the criteria for 
a compensable rating was first shown on March 17, 1992.  
Therefore, the evidence is against the grant of a compensable 
evaluation for the period prior to that date.  The benefit 
sought on appeal is accordingly denied.


Entitlement to an initial disability rating greater than 10 
percent for the appeals period prior to July 19, 1995.

As noted above a disability rating greater than 10 percent, 
i.e. the next higher 30 percent, applies if the symptoms 
include constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, DC 7806.

Review of the evidence discloses that there was no evidence 
of symptoms meeting the criteria for a 30 percent disability 
prior to July 19, 1995.  The veteran presented in primary 
care with complaints of severe itching rash and dryness of 
skin on his arms, legs, trunk, and face.  Later on that date 
the veteran consulted with a VA dermatologist for complaints 
of severe itching, xerotic skin, dermatitis, and hair 
"cracking."  The dermatologist noted the veteran was in for 
an initial visit.  On both his lower legs annular 
hyperpigmentation was noted.  Also noted were lichenified 
minimally elevated plaques.  The diagnosis was nummular 
dermatitis.

Prior to that date, there is no evidence of extensive 
lesions.  The Board does not find evidence of constant 
itching or exudation, extensive lesions or marked 
disfigurement.  The Board notes a long gap in treatment 
records prior to the July 1995 dermatology treatment.  The 
absence of treatment records would indicate that the disorder 
was not manifested by constant exudation or itching under DC 
7806.  There is no evidence of any exudation on the record 
during this period, constant or intermittent.  The Board does 
not find any evidence that a 30 percent disability rating is 
warranted for the period prior to July 19, 1995, when the 
veteran began again seeking treatment for his skin disorder.  
The benefit sought on appeal is accordingly denied.

Entitlement to an initial disability rating in excess of 30 
percent for atopic dermatitis.

The veteran has asserted that he is entitled to a current 50 
percent evaluation for his skin disorder under the criteria 
for rating eczema under DC 7806.  A 50 percent evaluation is 
only in order when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if the disease is exceptionally repugnant.

Despite the veteran's assertions of causation between his 
skin disorder and mental disorder, the Board is unable to 
find support for this proposition in the form of an opinion 
by a competent medical professional.  Where the determinative 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted.  See Hayes v. 
Brown, 9 Vet.App. 67 (1996).  There is no competent evidence 
that the skin disorder is manifested by nervous 
manifestations, a criterion for a 50 percent disability 
rating.  Such manifestations have not been found on any of 
the dermatology examinations.

The record is devoid of any report of systemic 
manifestations, ulceration, or crusting.

While the veteran's legs have been most recently described as 
having "marked scaling," this degree of exfoliation appears 
to be present primarily on the veteran's legs.  Because of 
its limitation to the veteran's legs, it cannot be said to 
constitute extensive exfoliation.  Such manifestations do not 
appear to predominate on any other area of the veteran's 
skin.

Review of the medical evidence and the Board's own review of 
the color photographs of the veteran does not reveal that the 
disease is exceptionally repugnant.  The Board notes that 
beyond the obvious scaling on the veteran's legs, any skin 
disorder is difficult to identify.  On the most recent VA 
examination, the examiner used the term "minimal" to 
describe the skin disease.  The Board again notes the 
descriptive term of "marked" used to describe the veteran's 
legs.  The Board does not find the term "marked" to 
indicate exceptionally repugnant.  In addition, the veteran's 
legs are easily covered.

The Board notes the veteran's testimony that his skin 
disorder was described by a VA dermatologist as 
"incredible."  The lay evidence of what a health care 
professional diagnosed or found on examination is hearsay.  
The connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


Entitlement to Service Connection 

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded. See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  The United States Court of 
Veterans Appeals (Court) has also held that secondary service 
connection is warranted for a disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

Service Connection for a Mental Disorder

Evidence

Review of the veteran's service medical records reveals no 
abnormalities pertinent to any mental disorder or eye 
disorder on the entry examinations to either of his periods 
of service. 

In August 1974, the veteran was given a physical profile for 
contact dermatitis secondary to hydraulic fluid.  His duty 
restrictions included avoiding handling hydraulic fluid and 
wearing rubber gloves.  He was given the chance to retrain or 
be honorably discharged because he could no longer perform 
the duties of his specialty.  He chose an honorable 
discharge.

A psychiatric report, dated in October 1989, was obtained 
from Social Security Administration Records. The veteran's 
history was reviewed.  He was noted to have been hospitalized 
in a psychiatric unit in Springfield, Illinois for three 
months in June 1976 because of a psychotic state associated 
with hyperactive activity.  He was treated with electro-
convulsive therapy and psychotropic medication.  The veteran 
discontinued treatment after his discharge.  He reported 
resuming treatment in 1979 with Dr. R.B.  The veteran's 
mental status was reviewed.  The examiner diagnosed probable 
bipolar disorder.  

In a November 1989 telephone conversation between a Social 
Security Administration (SSA) physician, Dr. H.H., and a Dr. 
I.S., a psychiatrist at Eden Mental Health Center who had 
been treating the veteran, Dr. I.S. reported that he saw the 
veteran approximately every two weeks.  The veteran perceived 
himself as bipolar, but the doctor's clinical impression was 
that paranoid schizophrenia was closer to the truth.  The 
veteran was thought to be non-compliant with medication.  The 
veteran admitted to hallucinations, presented with bizarre 
ideas of inventions, and was preoccupied with the Navy.  He 
also focused on somatic things of a delusional nature, 
speaking of strange feelings - of things passing in and out 
of portions of his body.  Dr. I.S. felt the veteran was 
unable to concentrate for more than one sentence, and his 
impaired state could be expected to continue for more than a 
year.

A letter from Dr. R.B., dated in January 1990, revealed the 
veteran's history of psychiatric treatment.  The doctor first 
saw the veteran in 1977.  He noted that the veteran gave a 
quite clear history of having developed a manic depression 
disorder in 1977.  The veteran was noted to have joined the 
Air Force, which he disliked.  He admitted to having been an 
impulsive young man who had problems with accepting the 
military uniform code restrictions.  After discharge, he was 
a trainee pipe fitter.  He then had some work experience at a 
VA hospital.  His first psychiatric hospitalization had 
apparently been in early 1977.  The veteran had reported that 
he was first diagnosed as manic-depressive at that time.  
When first seen by Dr. R.B., the veteran admitted he had 
gotten significant help from the use of lithium carbonate 
therapy, but he had problems accepting his need for therapy.  
He was seen by Dr. R.B. in therapy briefly during September 
1977.  The veteran was again seen in 1982.

Records indicate the veteran entered the Naval Reserve in 
October 1988.  In July 1989, he requested that he be recalled 
to active duty.  He underwent a psychiatric examination.  He 
reported a stable military and job record.  No mental 
disorders were found.  In an August 1989 psychiatric re-
examination, the examiner presented the veteran with 
discrepancies between his story at the previous interview and 
the history disclosed by further records.  The examiner made 
a new evaluation based on additional information as to the 
veteran's employment, living situation, Air Force discharge, 
previous psychological history, and current mental status.

The examiner found that it appeared the veteran had had, and 
was currently experiencing, some psychiatric disorder, 
probably of a psychotic or major affective disorder type.  He 
recommended against the veteran's recall to active duty.

The veteran was examined by VA in October 1990.  The examiner 
stated that it was unclear at what point the veteran had 
developed bipolar disorder, but that it had been treated with 
lithium for the previous 18 months.  The veteran reported 
insomnia and appetite disturbances.  He also reported patchy 
concentration.  He reported a dysphoric mood with mood 
swings.  The veteran reported paranoid and suicidal ideation, 
and feelings of depression.  The diagnosis was bipolar 
disorder, mixed, moderate.  The examiner noted that the 
veteran was unable to pursue gainful employment at that time.

At an ophthalmology examination in January 1991, the veteran 
reported that he had been manic-depressive since 1974.  He 
had been treated in 1976 with lithium.

The veteran was discharged from the Naval Reserve in August 
1991.  Records indicate he was found unfit for duty because 
of manic-depressive psychosis.

At the veteran's April 1992 RO hearing, he testified that his 
mother first noticed that "something was wrong" with him in 
1975, after his first enlistment ended.  His mother suggested 
that he seek mental health treatment.  The veteran further 
testified that he was at school for 14 weeks while in the Air 
National Guard in 1984.  The veteran related that he had 
failed several tests.  He also expressed his opinion that his 
depression, although it existed prior to that term of 
service, had been aggravated during the 14 weeks of 
schooling.  

The veteran also testified  that the first time he had seen a 
psychiatrist was at St. Theresa's hospital on his mother's 
recommendation.  He later saw a doctor because his dermatitis 
had gotten out of control.  He was later treated by another 
doctor with shock therapy.  

The veteran submitted a statement dated in September 1995.  
He contended that a VA doctor had told him that his 
dermatitis was causing psychological damage to his person.  

The veteran was examined for Social Security purposes by Dr. 
R.P. in March 1997.  That doctor diagnosed psychosis not 
otherwise specified, possibly BAD (bipolar affective 
disorder) versus schizophrenic chronic paranoid type.  The 
examiner was unable to elicit a reliable history from the 
veteran, but rather recited medical records from the 
veteran's medical file.  This history was found to be 
consistent with that outlined above.

Analysis

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). The veteran has submitted 
competent medical evidence of a current mental disorder.

However, there is no evidence of a mental disorder during the 
veteran's only term of active duty, from May 1973 to October 
1974.  The earliest reported history of treatment for any 
mental problems, is in 1976 or 1977.  These early 
manifestations are not within then one year period for 
application of the presumptive service connection provisions 
of 38 C.F.R. § 3.307, 3.309 (1998).

The veteran has testified to his belief, and that of his 
mother, that he had a psychiatric disability in 1975, within 
the one year presumptive period.  As lay persons, neither he, 
nor his mother is competent to diagnose a psychiatric 
disability within one year of service.

The veteran's mental disorder clearly predates his second and 
third terms of inactive service.  There has been no competent 
medical evidence of record that shows the veteran's mental 
disorder was aggravated during such service.  Further service 
connection is not available for diseases incurred in or 
aggravated during periods of inactive duty training.  38 
U.S.C.A. § 101(24) (West 1991).  

No competent medical evidence has been submitted showing a 
nexus between the veteran's current mental disorder and any 
incident or injury during service. 

The veteran has postulated that there is a link between 
either his skin disorder or the accident involving hydraulic 
fluid in service and the development of a mental disorder.  
Where a question is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  Under the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render their claims well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown,  9 Vet. App. 341, 344 (1996).  In this case, the 
veteran has reported that a VA physician suggested to him 
that there was a link between his skin disorder and his 
psychiatric disability.  The veteran's statement constitutes 
medical hearsay and could not serve to render his claim well 
grounded.  Robinette v. Brown.  

Further, it appears that all available VA records have been 
obtained.  These records do not contain such an opinion.  The 
veteran has not reported that the VA physician's opinion is 
actually contained in existing records.  VA is not on notice 
of any known and existing evidence that would make the 
adjudicated service connection claim well grounded.

The Board also notes that the RO has informed the veteran of 
the necessary evidence in the claims forms he completed, in 
its notices of decisions and in the statement of the case and 
supplemental statements of the case.

Service Connection for Macular Degeneration of the Eyes

Review of the veteran's service medical records reveals that 
on April 5, 1974 the veteran was treated at the emergency 
room for hydraulic fluid in his eyes.  His eyes were flushed 
and he was given eye patches for both eyes.

Two days later the veteran returned.  Upon removal of the eye 
patches, his eyes were noted to be "OK."  There was no 
inflammation or discharge.  There was a full range of motion.  
The veteran saw "OK."

The veteran was given an ophthalmology examination in January 
1991.  He reported a burning and pressure feeling in both 
eyes for a few years.  The examiner noted the veteran had 
hydraulic fluid in his eyes in 1973 or 1974 with irrigation 
and patches.  A faint superficial corneal opacity was noted 
on the right.  There was clumping and pigment dropout noted 
in the macula.  The examiner noted that the veteran's chart 
following the eye injury should be consulted to see if there 
was any correlation with the corneal opacity.  The examiner 
diagnosed maculopathy, bilateral and symmetrical of 
questionable etiology.  The examiner noted pre-age related 
macular degeneration and atypical solar as possible 
diagnoses.  Also noted was refractive error.

At his RO hearing, the veteran reported that he had been told 
at the VA examination that his eyes were degenerating faster 
than they should for a man his age.  He reported that 
petrochemical hydraulic fluid has a detergent consistency 
whereas it digs in kind of deep, and that he thought it was a 
contributing factor to the "un-normal" degeneration of his 
eyesight.

The veteran was examined again in March 1997 by VA.  He was 
noted to give a history of "bilateral macular 
degeneration."  His history of hydraulic fluid in the eyes 
was noted.  The veteran's pupils were equal, round, and 
reactive to light and accommodation.  He had full extraocular 
movements.  Slit lamp examination was normal.  Fundoscopic 
examination showed pink maculae normal and peripheral retina 
normal.  The examiner noted that the veteran's maculae were 
examined with a 60 diopter lens at the slit lamp and no 
abnormalities either in the surface of the retina, i.e. 
wrinkling, or in the retinal pigment epithelium could be 
found.  The veteran was noted to have psychiatric 
disturbance, and this might be contributing to confusion over 
whether his macula was in fact diseased.  The examiner highly 
recommended a thorough retinal examination to determine 
whether in fact the veteran did have any macular dysfunction.  
He did not appear to have any macular disease on examination 
or by his visual reading of the eye chart at distance or 
near.

Analysis

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

While an abnormality of the veteran's eyes was noted in 
January 1991 by a VA examiner, the most recent VA examiner 
was unable to find anything wrong with the veteran's eyes.  
Despite specific instructions to look for and prior knowledge 
of the possible presence of some type of macular 
degeneration, the examiner was unable to confirm its 
existence.

Review of the January 1991 diagnosis reveals that the 
examiner was unsure of the appropriate etiology for the 
veteran's macular disorder.

The service medical records show that during service 
hydraulic fluid was splashed into his eyes, no physician as 
related any current disorder to that exposure.  At the time 
of the exposure, the veteran's eyes were flushed and treated.  
They were noted to be normal several days later.  Thus, there 
is competent evidence of an injury in service.  

While the veteran asserts the existence of a current chronic 
disorder of the eyes related to that incident, he is not 
competent to do so.  The Court has held that, where a 
question is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony, may constitute 
sufficient evidence to establish a well grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

The Board notes the veteran's recollection of the VA 
examiner's explanation for the early degeneration of his 
eyes.  The lay evidence of what a health care professional 
diagnosed or found on examination is hearsay, and as such is 
not competent to show the presence of that disorder.  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The record does contain competent evidence of an injury in 
service and of a current disability.  There is no competent 
evidence, however, of a nexus between the injury in service 
and any current eye disorder.  The veteran has asserted that 
his eye disorder may be related to the service connected skin 
disorder.  However, there is no competent evidence of such a 
relationship.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a). VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet.App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown,  9 Vet.App. 341, 344 (1996).  In this case, 
the VA is not on notice of any known and existing evidence 
that would make the adjudicated service connection claim 
plausible.

The Board notes the March 1997 VA examiners recommendation 
that the veteran's eyes be examined further to identify any 
possible macular degeneration.  The Board finds that the 
examiner's recommendation is not notice of the existence of 
evidence of a current disability, but notice of the 
possibility, that with further development, their could be 
evidence of the presence of a current disorder.  This is 
insufficient to trigger § 5107(a), accordingly, VA has no 
obligation to assist the veteran in further developing his 
claim.

In the absence of competent evidence of a nexus between a 
current eye disorder and service or of a nexus between such 
an eye disorder and a service connected disability, the claim 
for service connection for macular degeneration must be 
denied as not well grounded.



ORDER

An initial compensable disability rating for atopic 
dermatitis for the appeals period prior to March 17, 1992, is 
denied.

An initial disability rating greater than 10 percent for the 
appeals period prior to July 19, 1995 is denied.

An initial current disability rating in excess of 30 percent 
for atopic dermatitis is denied.

The claims for service connection for an acquired psychiatric 
disorder and for macular degeneration of the eyes are denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

